ORDER
PER CURIAM.
This is a medical malpractice case. Plaintiff, Richard Davis, appeals a judgment based on a jury verdict in favor of the defendant, Dr. Venable.
Plaintiff failed to file a motion for a new trial. We have, however, exercised our discretion and, under the plain error Rule, Rule 84.13(c), have considered, ex gratia, the points plaintiff asserted in his brief. We find the points to be without merit.
*149No jurisprudential purpose would be served by an extended opinion. The parties have been furnished with a memorandum setting forth the reasons for our order affirming the judgment. The memorandum furnishes information only for the parties.
Judgment affirmed pursuant to Rule 84.-16(b).